DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner notes that the Examiner’s Amendment made in the Notice of Allowance mailed 9/21/2021 is still being maintained.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/21/2022 was filed after the mailing date of the Notice of Allowances on 9/21/2021 and 1/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Publication 2013/0085474 A1 to Charles et al. In particular, Charles discloses a flush syringe assembly provided with a barrel, an elongate tip, an outer rim, a collar, a disinfectant-loaded swab, and an elongated plunger rod. However, Charles fails to teach, disclose or render obvious "the outer rim having a plurality of threads on an inside surface of the outer rim for connection to a vascular access device” in addition to other limitations.
Regarding claim 7, the closest prior art of record is US Publication 2013/0085474 A1 to Charles et al. in view of US Patent 4,417,890 A to Dennehey et al. In particular, Charles in view of Dennehey discloses a flush syringe assembly provided with a barrel, an elongate tip, an outer rim, a collar, a disinfectant- loaded swab, a removable cap, and an elongated plunger rod. However, Charles in view of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783    
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783